ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-222, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that ELAINE T. SAINT-CYR of DENVILLE, who was admitted to the bar of this State in 1993, and who has been suspended from the practice of law since April 29, 2010, should be suspended from the practice of law for a period of one year for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And ELAINE T. SAINT-CYR having failed to appear on the Order directing her to show cause why she should not be disbarred or otherwise disciplined, and the Court having held in In re Kivler, 193 N.J. 332, 939 A.2d 216 (2008) that a respondent’s unexcused failure to comply with an Order to Show Cause may be a basis for enhanced discipline;
And the Court having determined from its review of the matter that a two-year term of suspension is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that ELAINE T. SAINT-CYR is suspended from the practice of law for a period of two years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent’s suspension from practice entered by Orders of this Court filed March 26, 2010, June 7, 2012, and July 19, 2012, shall continue pending the further Order of the Court; and it is further
*7ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.